DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office Action for serial number 16/374,310, Grip And Stand Accessory For Mobile Electronic Device, filed on April 3, 2019.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,560,031 to Barnett et at al. (Barnett).
	Regarding claim 1, Barnett ‘031 discloses an expandable accessory (Fig. 2) for attachment to a mobile device (4), the accessory comprising: a base (16); a membrane (2) coupled to the base and comprising a plurality of linear wall segments (multiple layers); wherein the membrane is moveable between a collapsed position and an expanded position, wherein when the membrane is in the expanded position, the plurality of linear wall segments are arranged a common conical plane; and a button (1) coupled to the membrane opposite the base.

	Regarding claim 3, Barnett ‘031 discloses wherein the membrane further comprises one or more hinges (lines like living hinges) separating the plurality of linear wall segments, and wherein when the membrane is in the expanded position, the one or more hinges reside in the common conical plane.
	Regarding claim 4, Barnett ‘031 discloses wherein the one or more hinges facilitate movement of the membrane between the expanded and collapsed positions as shown in Figures 1A-1B.
	Regarding claim 5, Barnett ‘031 discloses wherein when the membrane is in the collapsed position, a first linear wall segment (top portion) of the plurality of linear wall segments is angled relative to a second linear wall segment (bottom portion) of the plurality of linear wall segments (Fig. 2).
	Regarding claim 6, Barnett ‘031 discloses wherein the membrane is made of an elastomeric material (skythane s190a - col. 6, lines 23-25).
	Regarding claim 7, Barnett ‘031 discloses wherein the membrane tapers from the button to the base (Fig. 1 and Fig. 2).
Regarding claim 8, Barnett ‘031 discloses wherein the base is removably coupled to the membrane (Fig. 3A – female and male connections).
Regarding claim 9, Barnett ‘031 discloses wherein the membrane has a first connector that is arranged to matingly engage a second connector carried by the base to removably couple the base to the membrane (Fig. 2).
.

Claims 11-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,560,031 to Barnett et at al. (Barnett).
Regarding claims 11, 18, 19, Barnett ‘031 discloses an expandable accessory (Fig. 2) for attachment to a mobile device (4), the accessory comprising: a base (16); a membrane (2) removably coupled to the base and comprising a plurality of linear wall segments (multiple layers); wherein the membrane is moveable between a collapsed position and an expanded position, wherein when the membrane is in the expanded position, the plurality of linear wall segments are arranged a common conical plane; and a button (1) coupled to the membrane opposite the base, wherein the membrane is in the expanded position, the membrane has a frustonconical shape, wherein the membrane further comprises one or more hinges (living hinges) separating the plurality of linear wall segments and wherein when the membrane is in the expanded position, the one or more hinges reside in the common conical plane.
	Regarding claims 12, 21, Barnett ‘031 discloses wherein the one or more hinges facilitate movement of the membrane between the expanded and collapsed positions.
	Regarding claim 20, Barnett ‘031 discloses wherein the membrane further comprises one or more hinges separating the plurality of linear wall segments, and wherein when the membrane is in the expanded position, the one or more hinges reside in the common conical plane.

	Regarding claims 14, 23, Barnett ‘031 discloses wherein the membrane is made of elastomeric material (skythane s190a - col. 6, lines 23-25).
	Regarding claims 15, 24, Barnett ‘031 discloses wherein the membrane tapers from the button to the base as shown in Figures 1B, and 2.
	Regarding claim 25, Barnett ‘031 discloses wherein the base is removably coupled to the membrane.
	Regarding claim 26, Barnett ‘031 discloses wherein the membrane has a first connector that is arranged to matingly engage a second connector carried by the base to removably cople the base to the membrane as shown in Fig. 2.
	Regarding claim 16, Barnett ‘031 discloses wherein the membrane has a first connector that is arranged to matingly engage a second connector carried by the base to removably couple the base to the membrane (Fig. 2).
	Regarding claims 17, 27, Barnett ‘031 discloses wherein the button is imperforate (no opening).
	Regarding claim 18, Barnett ‘031 discloses the previous invention with the expandable accessory above, further comprising a case (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Concerning method claim 28, in view of the structure discloses by Nahum ‘860, the method for attaching an expandable accessory to a back of a mobile smartphone would have been obvious, since it is the normal and logical manner in which the device would be used.  If a prior art device, in its normal and usual operation, would be necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 4, 2021